2016 IL 119932



                                         IN THE
                                SUPREME COURT
                                             OF
                           THE STATE OF ILLINOIS



                                    (Docket No. 119932)

        In re M.M. and J.M., Minors (The People of the State of Illinois, Appellant,
                               v. Heather M., Appellee).


                              Opinion filed December 1, 2016.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       At the close of a dispositional hearing on a juvenile petition based on neglect,
     the circuit court of Peoria County found that respondent, Heather M., was a fit
     parent to her children, J.M. and M.M. However, the court awarded temporary
     custody and guardianship to the Department of Children and Family Services
     (DCFS). The appellate court (2015 IL App (3d) 130856) reversed the judgment of
     the trial court and remanded to allow that court to enter specific findings consistent
     with section 2-27(1) of the Juvenile Court Act of 1987 (Act) (705 ILCS
     405/2-27(1) (West 2012)). This court allowed the State’s petition for leave to
     appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015). For the following reasons, we now
     affirm the judgment of the appellate court and remand the cause to the trial court for
     further proceedings.


¶2                                    I. BACKGROUND

¶3       On July 31, 2013, DCFS filed separate juvenile petitions seeking wardship of
     9-year-old J.M. and 10-year-old M.M. The petitions claimed that the minors were
     neglected because their environment was injurious to their welfare. See 705 ILCS
     405/2-3(1)(b) (West 2012). At that time, the minors lived with their father, Larry.
     Each petition alleged as follows. Between July 1 and July 3, 2013, Larry was taking
     care of the children of his girlfriend, who was not respondent. One of those
     children, who was six years old, had a bedwetting accident. Larry “struck [the
     child] on the buttocks and slapped his face leaving multiple bruises on [the child’s]
     buttocks and face.” Also, Larry had a criminal history that consisted of a charge of
     battery in 2003 and charges of driving under the influence in 2003 and 2008. Each
     petition asserted that respondent’s whereabouts were unknown.

¶4       Larry entered into an agreed order of protection with DCFS, which provided,
     inter alia, that the minors would reside with their paternal grandparents, Larry’s
     visits with the children would be supervised, and Larry could not live with the
     minors or stay with them overnight. Respondent was not a signatory to the order of
     protection. Larry subsequently disclosed respondent’s name. The trial court
     appointed legal counsel for respondent, and she filed an answer to the juvenile
     petition. The court also appointed a guardian ad litem for the minors.

¶5       The trial court held an adjudicatory hearing in which the parties stipulated to the
     petition’s allegations. The hearing consisted essentially of the State’s proffer as to
     what evidence would have been introduced had there been no stipulations. There
     was no evidence or other information presented concerning respondent. At the
     close of the adjudicatory hearing, the court found that the minors were neglected
     due to an injurious environment not involving physical abuse. The court
     specifically found that respondent did not contribute to this injurious environment.




                                              -2-
¶6       Lutheran Social Services of Illinois (LSSI) filed with the court a dispositional
     hearing report on respondent dated October 7, 2003. The report included the
     following information. Prior to her relationship with Larry, respondent was married
     and divorced. Two daughters were born in the marriage, one of whom lived with
     respondent’s ex-husband. Respondent remarried. According to respondent, her
     husband “gave her an ultimatum that it was him or the kids and she left him in
     2001.” The marriage ended with his death from natural causes. Respondent then
     had a relationship with Larry from 2002 to 2008, into which J.M. and M.M. were
     born. During their relationship, Larry had problems with alcohol, drugs, and
     domestic violence, but there was never police involvement with respect to any
     incidents between them. Respondent told the caseworker that Larry “brought
     another woman into the home and told [respondent] to get out.” According to
     Larry’s LSSI dispositional hearing report, Larry “stated that he lost interest in
     [respondent].” After her relationship with Larry ended, respondent was in a
     relationship in which a daughter was born. The daughter resides with respondent.

¶7       Respondent’s LSSI dispositional hearing report also stated that she had stable
     housing in Peoria and had obtained a certified nursing assistant certificate and
     training in phlebotomy. Respondent was not addicted to alcohol or illegal
     substances, had passed a random drug screening, and had never been arrested.
     Respondent takes prescription medication for bipolar disorder, anxiety disorder,
     and depression. In 2011 and 2012, respondent completed a parenting class and a
     domestic violence class as part of an intact family service program and had recently
     engaged in an intact family program through LSSI and indicated a willingness to
     participate in services. Further, respondent was cooperating with the LSSI
     caseworker. The report opined: “Both of the minors are completely aware of why
     their family is involved with LSSI/DCFS. This worker feels that the children would
     benefit from counseling services. This worker feels that the children are safe in
     their paternal grandparents' home and care at this time.” The report concluded that
     respondent would be able to provide a safe, loving, and nurturing environment in
     which to raise her children if she continued to cooperate and participate in services
     as requested. The report recommended that respondent continue to be found fit.
     The report made no guardianship or placement recommendation regarding the
     minors.




                                             -3-
¶8         At the dispositional hearing, the LSSI caseworker took no position as to who
       should be appointed guardian for J.M. and M.M. Both the State and the guardian
       ad litem agreed that respondent was a fit parent. However, both the State and the
       guardian ad litem argued that the minors should be made wards of the court and
       DCFS should be appointed guardian. The State provided no basis for this assertion.
       The guardian ad litem stated: “She [respondent] has some mental health issues; I
       hope those can be addressed.”

¶9         Respondent agreed that she was a fit parent and that the minors should be made
       wards of the court. She also agreed with the LSSI assessment and
       recommendations. However, she contended that placement with DCFS was not
       necessary and asked that the court grant her custody and guardianship of her
       children.

¶ 10       At the close of the dispositional hearing, the trial court found Larry unfit as a
       parent. The court further found: “DCFS is appointed guardian of these children,
       although I do find the mother, [respondent], to be fit. I also find that placement is
       necessary, based on all that was presented in the materials for my review for this
       disposition and upon considering argument.” The court’s written dispositional
       order reflected the court’s oral findings and also required respondent to perform
       various tasks “to correct the conditions that led to the adjudication and/or removal
       of the children.” In addition to generally cooperating with DCFS or its designee,
       these tasks included taking a mental health assessment to determine if counseling
       was needed. If so, then respondent was ordered to undergo counseling. The form
       order indicated that respondent was fit and did not indicate that she was unable or
       unwilling to care for her children, and the order lacked any written basis to support
       a finding of inability or unwillingness.

¶ 11       Respondent appealed to the appellate court. 2015 IL App (3d) 130856. The
       State conceded that the trial court “did not articulate specific reasons for its
       decision and did not state that the respondent was unable or unwilling to care for the
       children.” Id. ¶ 13. The appellate court concluded that the trial court thereby
       violated section 2-27(1) of the Act (705 ILCS 405/2-27(1) (West 2012)). 2015 IL
       App (3d) 130856, ¶ 14. The appellate court explained that the trial court was not
       authorized to grant custody of the minors to DCFS without a finding of unfitness or
       a properly supported finding that respondent was unable or unwilling to care for the




                                               -4-
       minors. Accordingly, the appellate court held that the trial court committed
       reversible error in awarding custody of the minors to DCFS. Id. ¶ 15. The appellate
       court remanded the case “so that the trial court may enter explicit, specific findings
       consistent with the requirements of section 2-27(1).” Id. ¶ 16.

¶ 12        Upon denial of the State’s petition for rehearing, the appellate court repeated
       that, pursuant to section 2-27(1) of the Act, a court “may award custody to DCFS
       only after it has first determined that the natural parents are unfit, unwilling, or
       unable to care for the child.” Id. ¶ 18. Accordingly, a mere showing that a child’s
       placement with a third party might be in the child’s best interest is insufficient to
       supersede a fit parent’s superior right to custody. Rather, a court must find that the
       fit parent is unable, for other than a solely financial reason, to care for, protect,
       train, or discipline the minor or is unwilling to do so. Id. ¶ 19.

¶ 13       The State appeals to this court. We granted the Family Defense Center et al.
       leave to submit an amici curiae brief in support of respondent. Ill. S. Ct. R. 345 (eff.
       Sept. 20, 2010). Additional pertinent background will be discussed in the context of
       our analysis of the issues.


¶ 14                                      II. ANALYSIS

¶ 15       Before this court, the State agrees with the appellate court that remand is
       necessary for the trial court to articulate the factual basis for its order placing
       guardianship and custody of J.M. and M.M. with DCFS. However, the State
       assigns error to the appellate court’s holding that the Act required the trial court to
       find parental unfitness, inability, or unwillingness as a prerequisite to placing the
       minors with DCFS. The State contends that the Act authorizes a trial court to place
       an abused, neglected, or dependent child with someone other than a parent if that
       placement is necessary based on the best interests of the child, even absent a finding
       that both parents are unfit, unable, or unwilling to care for the child. The resolution
       of this issue requires us to construe the relevant provisions of the Act. Because the
       construction of a statute is a question of law, our review is de novo. Williams v.
       Staples, 208 Ill. 2d 480, 487 (2004); In re Detention of Lieberman, 201 Ill. 2d 300,
       307 (2002).




                                                -5-
¶ 16       The primary rule of statutory construction, to which all other canons and rules
       are subordinate, is to ascertain and give effect to the intent of the legislature. The
       most reliable indicator of legislative intent is the language of the statute, which
       should be given its plain and ordinary meaning. Bayer v. Panduit Corp., 2016 IL
119553, ¶ 18; People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 279 (2003). A
       statute is viewed as a whole. Therefore, words and phrases must be construed in
       light of other relevant statutory provisions and not in isolation. Each word, clause,
       and sentence of a statute must be given a reasonable meaning, if possible, and
       should not be rendered superfluous. Also, the court may consider the reason for the
       law, the problems sought to be remedied, the purposes to be achieved, and the
       consequences of construing the statute one way or another. Williams, 208 Ill. 2d at
       487; Lieberman, 201 Ill. 2d at 308.

¶ 17        The Act sets forth the procedures that must be followed in determining whether
       a minor should be removed from his or her parents’ custody and be made a ward of
       the court. In re A.W., 231 Ill. 2d 241, 254 (2008). Article II of the Act governs
       proceedings involving abused, neglected, or dependent minors. 705 ILCS 405/2-1
       (West 2012). The procedural history of the instant case renders extended discussion
       of several sections of article II unnecessary. An agreed order placed J.M. and M.M.
       in the temporary custody of their paternal grandparents. Subsequently, the parties
       stipulated that the minors were neglected due to an injurious environment not
       involving physical abuse, to which respondent did not contribute. Thereafter, the
       Act required the trial court to hold a dispositional hearing, in which the court must
       first determine whether it is in the best interests of the minor and the public that the
       minor be made a ward of the court. 705 ILCS 405/2-21(2), 2-22(1) (West 2012). At
       the instant dispositional hearing, respondent agreed that J.M. and M.M. should be
       made wards of the court.

¶ 18       However, respondent sought custody of J.M. and M.M., contending that
       placement with DCFS was not necessary. Pursuant to the Act, if a minor “is to be
       made a ward of the court, the court shall determine the proper disposition best
       serving the health, safety and interests of the minor and the public.” 705 ILCS
       405/2-22(1) (West 2012). The trial court may make four basic types of
       dispositional orders with respect to a ward of the court. The minor may be
       (1) continued in the care of the minor’s parent, guardian, or legal custodian;
       (2) restored to the custody of the minor’s parent, guardian, or legal custodian;




                                                -6-
       (3) ordered partially or completely emancipated; or (4) “placed in accordance”
       with section 2-27 of the Act. 705 ILCS 405/2-23(1)(a) (West 2012). Section 2-27
       provides in relevant part:

               “(1) If the court determines and puts in writing the factual basis supporting
           the determination of whether the parents, guardian, or legal custodian of a
           minor adjudged a ward of the court are unfit or are unable, for some reason
           other than financial circumstances alone, to care for, protect, train or discipline
           the minor or are unwilling to do so, and that the health, safety, and best interest
           of the minor will be jeopardized if the minor remains in the custody of his or her
           parents, guardian or custodian, the court may at this hearing and at any later
           point:

                                                  ***

                  (d) commit the minor to the Department of Children and Family
               Services for care and service ***.” (Emphasis added.) 705 ILCS
               405/2-27(1) (West 2012).

       Where the State does not seek to terminate parental rights, section 2-27(1) is
       concerned only with placement of the minor. In re Madison H., 215 Ill. 2d 364, 374
       (2005).

¶ 19       In the case at bar, the trial court placed the minors with DCFS without
       articulating a factual basis for its order. Holding that the trial court committed
       reversible error, the appellate court explained: “The statutory scheme and case law
       interpreting it dictate that a trial court cannot move on to a best interest
       determination until it finds the natural parents unfit, unwilling, or unable to care for
       their minor child.” 2015 IL App (3d) 130856, ¶ 15.1 The appellate court stated that


           1
            Earlier in this paragraph, the appellate court stated: “Without a finding of unfitness
       *** the trial court was not authorized to make the children wards of the court and to grant
       custody and guardianship of the children to DCFS.” (Emphasis added.) 2015 IL App (3d)
130856, ¶ 15. This was an obvious overstatement. The trial court’s finding that it is in the
       best interest of the minor to become a ward of the court must precede the court’s
       consideration of whether a parent is dispositionally unfit and the need for guardianship.
       In re C.L., 384 Ill. App. 3d 689, 693 (2008). This misstatement is found nowhere else in the
       appellate court’s opinion and should be disregarded. In any event: “The function of this



                                                  -7-
       section 2-27(1) requires explicit findings by the trial court that the respondent is
       unfit, unable, or unwilling to care for her children. Id. ¶ 16.

¶ 20       Before this court, the State contends, as it contended before the appellate court
       (id. ¶ 17), that the Act authorizes a trial court to place a ward of the court with a
       third party, such as DCFS, if the court finds such placement to be in the minor’s
       best interest, even if the court has not found that the child’s biological parents are
       unfit, unable, or unwilling to care for the child. We reject this contention.

¶ 21        We begin with the plain language of section 2-27(1). Prior to committing a
       minor to the custody of a third party, such as DCFS, a trial court must first
       determine whether the parent is unfit, unable, or unwilling to care for the child, and
       whether the best interest of the minor will be jeopardized if the minor remains in the
       custody of his or her parents. 705 ILCS 405/2-27(1) (West 2012). “The word ‘and’
       has been defined in our courts as meaning ‘in addition to.’ [Citation.] It is
       something in addition to or beyond that which has gone before.” People ex rel.
       Dixon v. Community Unit School District No. 3, 2 Ill. 2d 454, 460 (1954). It is well
       settled that, generally, the use of a conjunctive such as “and” indicates that the
       legislature intended that all of the listed requirements be met. DG Enterprises,
       LLC-Will Tax, LLC v. Cornelius, 2015 IL 118975, ¶ 31; Jarvis v. South Oak Dodge,
       Inc., 201 Ill. 2d 81, 87 (2002). Of course, courts sometimes construe the word
       “and” to mean “or” and vice versa. However, this is done only in cases where there
       is an apparent repugnance or inconsistency in a statute that would defeat its main
       intent and purpose. “ ‘When these words are found in a statute and their accurate
       reading does not render the sense dubious they should be read and interpreted as
       written in the statute.’ Voight v. Industrial Comm’n, 297 Ill. 109, 114 (1921).”
       People v. A Parcel of Property Commonly Known as 1945 North 31st Street, 217
Ill. 2d 481, 500-01 (2005).

¶ 22       The State argues that the appellate court’s literal reading of section 2-27(1) is
       contrary to the legislature’s own stated purpose and policy of the Act. The State
       points to section 1-2 of the Act, which provides, in pertinent part, that the purpose
       of the Act “is to secure for each minor subject hereto such care and guidance,


       court is to review the judgment appealed from and not pass on the form of the opinion
       involved.” York v. Stiefel, 99 Ill. 2d 312, 319 (1983).




                                               -8-
       preferably in his or her own home, as will serve the safety and moral, emotional,
       mental, and physical welfare of the minor and the best interests of the community.”
       705 ILCS 405/1-2(1) (West 2012). Moreover: “The parents’ right to the custody of
       their child shall not prevail when the court determines that it is contrary to the
       health, safety, and best interests of the child.” 705 ILCS 405/1-2(3)(c) (West 2012).
       Further:

              “(1) At the dispositional hearing, the court shall determine whether it is in
          the best interests of the minor and the public that he be made a ward of the
          court, and, if he is to be made a ward of the court, the court shall determine the
          proper disposition best serving the health, safety and interests of the minor and
          the public.” 705 ILCS 405/2-22(1) (West 2012).

       According to the State: “These provisions demonstrate that the best interests of the
       child are paramount.”

¶ 23       We cannot accept the State’s argument. We initially observe that section 1-2 of
       the Act provides that the purpose of the Act is also “to preserve and strengthen the
       minor’s family ties whenever possible, removing him or her from the custody of his
       or her parents only when his or her safety or welfare or the protection of the public
       cannot be adequately safeguarded without removal.” 705 ILCS 405/1-2(1) (West
       2012). “It is apparent that the preferred result under the Juvenile Court Act is that a
       child remain in his or her home, in the custody of his or her parents. This is a
       clarification of the child’s best interests.” In re R.C., 195 Ill. 2d 291, 308 (2001).

¶ 24       Indeed, the statutory scheme for dispositional hearings effectuates this policy.
       The best interest standard governs both the determination of whether an
       adjudicated minor should be made a ward of the court and, if so, the determination
       of the minor’s proper disposition. The Act provides four possible authorized
       dispositions, three of which do not involve placing the minor with a third party. The
       one authorized disposition that does involve third-party placement requires
       placement “in accordance with Section 2-27.” 705 ILCS 405/2-23(1)(a) (West
       2012). Thus, the legislature recognizes that even where the best interest standard
       permeates and governs the entire dispositional hearing, placement of the minor
       with a third party nonetheless requires the prerequisite consideration of parental
       fitness.




                                                -9-
¶ 25       Therefore, to adopt the State’s interpretation of section 2-27(1) would upset the
       careful balance the legislature has crafted. There is nothing to suggest that an
       accurate reading of “and” in section 2-27(1) would defeat the main intent and
       purpose of the Act, and there is nothing “dubious” about reading “and”
       conjunctively. Accordingly, section 2-27(1) must be applied as written. See DG
       Enterprises, 2015 IL 118975, ¶ 32.

¶ 26        Moreover, this court must construe a statute in a manner that upholds its
       constitutionality if it reasonably can be done. In re R.L.S., 218 Ill. 2d 428, 433
       (2006); Wickham v. Byrne, 199 Ill. 2d 309, 316 (2002). It is beyond discussion that
       parents have a fundamental liberty interest in the care, custody, and control of their
       children. Troxel v. Granville, 530 U.S. 57, 65-66 (2000) (and cases cited therein);
       Wickham, 199 Ill. 2d at 316-17 (collecting cases); In re M.H., 196 Ill. 2d 356, 362
       (2001) (collecting cases). Further, as a matter of constitutional law, “there is a
       presumption that fit parents act in the best interests of their children.” Troxel, 530
U.S. at 68. “Accordingly, so long as a parent [is fit], there will normally be no
       reason for the State to inject itself into the private realm of the family to further
       question the ability of that parent to make the best decisions concerning the rearing
       of that parent’s children.” Id. at 68-69; see R.L.S., 218 Ill. 2d at 439; Wickham, 199
Ill. 2d at 318-19.

¶ 27       In Troxel, the United States Supreme Court invalidated a visitation statute that
       allowed a petition to go directly to a best interests determination, without any
       deference to the decision of a fit parent. Troxel, 530 U.S. at 69-70. In R.L.S., this
       court held that our Probate Act of 1975 (755 ILCS 5/1-1 et seq. (West 2004)) was
       constitutional under Troxel:

          “By allowing a guardianship petition to proceed to a hearing on the merits over
          the wishes of a parent only when the parent has been established to be unwilling
          or unable to carry out day-to-day child-care decisions, the Probate Act respects
          the superior rights of parents while also insuring to protect the health, safety,
          and welfare of children.” R.L.S., 218 Ill. 2d at 441.

       The State’s argument that the best interest standard trumps all would run afoul of
       Troxel. The plain language of section 2-27(1) respects the constitutional rights of
       parents while also insuring to protect the best interests of children. Our appellate
       court has repeatedly so recognized. See, e.g., In re Ta. A., 384 Ill. App. 3d 303,



                                               - 10 -
       306-07 (2008); In re Ryan B., 367 Ill. App. 3d 517, 521 (2006); In re S.S., 313 Ill.
       App. 3d 121, 132-33 (2000).

¶ 28        In support of its contention, the State cites to this court’s repeated
       pronouncement that, in child custody disputes, it is not necessary that the natural
       parent is unfit or has forfeited his or her custodial rights before awarding custody to
       another person if the best interests of the child will be served. In re Austin W., 214
Ill. 2d 31, 50-51 (2005); In re Custody of Townsend, 86 Ill. 2d 502, 508 (1981);
       People ex rel. Edwards v. Livingston, 42 Ill. 2d 201, 209 (1969). The State
       acknowledges that in R.L.S. we criticized this statement as “wrong and should no
       longer be followed.” R.L.S., 218 Ill. 2d at 447. However, the State infers that this
       legal proposition remains valid because we repeated it in Austin W. and did not
       include that case in our repudiation in R.L.S. We again repudiate this erroneous
       legal proposition. Further, the appellate court declined to follow several appellate
       court decisions that applied the same erroneous rule. In re Star R., 2014 IL App
       (1st) 140920, ¶ 29; In re S.J., 364 Ill. App. 3d 432, 442 (2006); In re J.J., 327 Ill.
       App. 3d 70, 77 (2001); In re J.F.K., 174 Ill. App. 3d 732, 734 (1988). To the extent
       that these appellate court decisions conflict with this opinion, they are hereby
       overruled.2

¶ 29      Additionally, respondent observes that the trial court has found her to be fit and
       did not indicate that she was unable or unwilling to care for her children.
       Respondent posits that, on remand, she would remain a fit parent. Respondent
       characterizes this status as “the law of the case” and asserts that there is no proper
       procedure for evidence to be introduced that could prove she is unable or unwilling.
       Therefore, respondent contends that remand is unnecessary and asks us to “order
       immediate placement” with her.

¶ 30       Respondent cites no authority and presents no argument beyond this bare
       contention. This court will consider only fully briefed and argued issues. Ill. S. Ct.
       R. 341(h)(7), (i) (eff. Feb. 6, 2013). A court of review is entitled to have the issues

           2
            As it did before the appellate court, the State again cites In re Y.A., 383 Ill. App. 3d
311, 315 (2008), for this erroneous legal principle. However, the appellate court correctly
       viewed that case as distinguishable: “In Y.A., the trial court made the necessary, specific
       findings of fact as to why the fit father was unable to care for the minor. Accordingly,
       placement with DCFS was proper.” 2015 IL App (3d) 130856, ¶ 16 n.3.




                                                  - 11 -
       clearly defined with pertinent authority cited and cohesive arguments presented.
       Lake County Grading Co. v. Village of Antioch, 2014 IL 115805, ¶ 36.
       Accordingly, respondent has forfeited this contention, and we do not consider it.
       See, e.g., Bartlow v. Costigan, 2014 IL 115152, ¶ 52; Canteen Corp. v. Department
       of Revenue, 123 Ill. 2d 95, 111-12 (1988).

¶ 31       We hold that section 2-27(1) of the Act does not authorize placing a ward of the
       court with a third party absent a finding of parental unfitness, inability, or
       unwillingness to care for the minor. In light of this holding, we need not address
       respondent’s alternative contention that the trial court’s decision was against the
       manifest weight of the evidence. See, e.g., Kajima Construction Services, Inc. v.
       St. Paul Fire & Marine Insurance Co., 227 Ill. 2d 102, 117 (2007).


¶ 32                                  III. CONCLUSION

¶ 33       For the foregoing reasons, the judgment of the appellate court is affirmed, and
       the cause is remanded to the circuit court of Peoria County for further proceedings.


¶ 34      Affirmed and remanded.




                                              - 12 -